Exhibit 10.8

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of June 11, 2012, is entered into by and among the
Lenders (as defined below) signatory hereto, BANK OF AMERICA, N.A., as
administrative agent and as security trustee for the Lenders (in such capacity,
“Agent”), CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY
GOLF SALES COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF
BALL OPERATIONS, INC., a Delaware corporation (“Callaway Operations”, and
together with Parent and Callaway Sales, collectively, “U.S. Borrowers”),
CALLAWAY GOLF CANADA LTD., a Canada corporation (“Canadian Borrower”), CALLAWAY
GOLF EUROPE LTD., a company organized under the laws of England (registered
number 02756321) (“U.K. Borrower” and together with the U.S. Borrowers and the
Canadian Borrower, collectively, “Borrowers”), and the other Obligors party
hereto.

RECITALS

A. Borrowers, the other Obligors party thereto, Agent, and the financial
institutions signatory thereto from time to time (each a “Lender” and
collectively the “Lenders”) have previously entered into that certain Second
Amended and Restated Loan and Security Agreement dated as of December 22, 2011
(as amended, supplemented, restated and modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

B. Obligors have requested that Agent and the Required Lenders amend the Loan
Agreement, which Agent and the Required Lenders are willing to do pursuant to
the terms and conditions set forth herein.

C. Obligors are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement or any of the
other Loan Documents are being waived or modified by the terms of this
Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Loan Agreement.

(a) The following definitions are hereby added to Section 1.1 of the Loan
Agreement in their proper alphabetical order:

“2012 Acquisition: as defined in Section 10.2.2(j).”

“2012 Debt: as defined in the definition of Excluded Stock Repurchase.”

“2012 Debt Reserve: a reserve established by Agent in an initial amount not to
exceed the net proceeds of the 2012 Debt received by Parent (after giving effect
to all fees, expenses, premiums and other amounts paid by any Obligor in
connection therewith or in connection with any Preferred Stock Repurchases



--------------------------------------------------------------------------------

made substantially contemporaneously with the incurrence of such Debt and
excluding, for the avoidance of doubt, any 2012 Debt that is exchanged for
Parent’s outstanding 7.50% Series B Cumulative Perpetual Convertible Preferred
Stock). The 2012 Debt Reserve: (a) shall be reduced on a dollar for dollar basis
for any amounts expended in connection with any Preferred Stock Repurchases made
in accordance with Section 10.2.6(h); and (b) may be reduced from time to time
upon Parent’s written request; provided, however, that once reduced, the 2012
Debt Reserve may not be increased. The parties agree that the 2012 Debt Reserve
(x) shall never be less than zero (-0-), and (y) shall be included in the
calculation of the U.S. Availability Reserve.”

“First Amendment Effective Date: June 11, 2012.”

(b) The definition of “Excluded Stock Repurchases” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

“Excluded Stock Repurchases: any: (a) Preferred Stock Repurchases, and
(b) repurchases or redemptions of the Parent’s common stock to the extent
consummated when the Parent does not have any outstanding 7.50% Series B
Cumulative Perpetual Convertible Preferred Stock, $0.01 par value; provided,
however, that the aggregate amount under clauses (a) and (b) which shall be
deemed Excluded Stock Repurchases shall not exceed $140,000,000 (the “Excluded
Repurchase Cap”); provided further, however, that if Parent has incurred at
least $100,000,000 of Debt under Section 10.2.3(m) within three hundred sixty
five days (365) days of the First Amendment Effective Date or such later date as
may be agreed by the Administrative Agent with the consent of the Required
Lenders (the “2012 Debt”), the Excluded Repurchase Cap shall be $160,000,000.”

(c) Section 10.2.2 of the Loan Agreement is hereby amended by:

 

  (i) deleting the “and” at the end of clause (g) thereof,

 

  (ii) amending and restating the beginning of clause (h) thereof through and
including the defined term “Investment Cap” (it being understood that everything
after the defined term “Investment Cap” shall remain in effect unless otherwise
expressly provided below):

“so long as no Event of Default has occurred and is continuing or would result
therefrom, any other Investments (other than an Acquisition) in an aggregate
amount not to exceed $25,000,000 during the term of the Agreement (such
limitation, the “Investment Cap”);”

 

  (iii) deleting the “.” at the end of clause (h) thereof;

 

  (iv) adding the following new clauses (i) and (j) thereto:

“(i) Investments by a U.S. Domiciled Obligor in any Subsidiary that is not a
Borrower or Guarantor to the extent such Investments are in the form of a
transfer of assets (other than any Collateral) of such U.S. Domiciled Obligor so
long as: (A) such assets are in existence as of the First Amendment Effective
Date, and (B) such assets are predominantly used in connection with the golf
ball manufacturing operations of Parent; and

 

2



--------------------------------------------------------------------------------

(j) Investments by a U.S. Domiciled Obligor in connection with an Acquisition in
an aggregate amount not to exceed $5,000,000 (the “2012 Acquisition”), provided
that (x) all of the conditions set forth in the definition of “Permitted
Acquisition” shall have been satisfied (other than the condition in clause
(i)(D) of the provisos to each of clauses (e) and (h) in the definition of
“Permitted Acquisition”) and (y) for the avoidance of doubt, the 2012
Acquisition shall not count towards the Acquisition Cap.”

(d) Section 10.2.6 of the Loan Agreement is hereby amended by:

 

  (i) deleting the “and” at the end of clause (d) thereof,

 

  (ii) deleting the “.” at the end of clause (e) thereof and inserting a “;” in
lieu thereof, and

 

  (iii) adding the following new clauses (f), (g), and (h) thereto:

“(f) so long as no Event of Default has occurred and is continuing or would
result therefrom, Parent may make cash payments in lieu of issuance of
fractional shares in connection with the conversion of any convertible stock or
debt securities of Parent, in an aggregate amount not to exceed $5,000,000 for
all such payments;

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom, Parent may make Preferred Stock Repurchases to the extent
(i) such Preferred Stock Repurchases are made solely using the proceeds of Debt
incurred under Section 10.2.3(m) or made in the form of exchanges for such debt,
and (ii) such Preferred Stock Repurchases are made substantially
contemporaneously with the incurrence of such Debt; and

(h) Parent may make Preferred Stock Repurchases so long as: (i) no Event of
Default has occurred and is continuing or would result therefrom, and (ii) the
amount expended in connection with any such Preferred Stock Repurchase does not
exceed the 2012 Debt Reserve in effect immediately prior to giving effect to any
such expenditures.”

2. Amendment Fees. The U.S. Borrowers shall pay to Agent, for the benefit of
each Lender who executes and delivers this Amendment on or before the date
hereof, a non-refundable amendment fee equal to 0.10% of the aggregate amount of
each such Lender’s Commitment, which amendment fees shall be fully earned and
due and payable on the date hereof.

3. Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a) Amendment. Agent shall have received this Amendment, executed by Agent, each
Obligor and the Required Lenders in a sufficient number of counterparts for
distribution to all parties.

(b) Amendment Fee Letter. Agent shall have received an Amendment Fee Letter, in
form and substance satisfactory to Agent, executed by U.S. Borrowers.

 

3



--------------------------------------------------------------------------------

(c) Representations and Warranties. The representations and warranties set forth
herein must be true and correct.

(d) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(e) Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

4. Representations and Warranties. Each Obligor represents and warrants as
follows:

(a) Authority. Each Obligor has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by each Obligor of this Amendment have
been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
Obligor. This Amendment and each Loan Document to which any Obligor is a party
(as amended or modified hereby) is the legal, valid and binding obligation of
such Obligor, enforceable against such Obligor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and is in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document to which any Obligor is a party (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

(d) Due Execution. The execution, delivery and performance of this Amendment are
within the power of each Obligor, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any
Obligor.

(e) No Default. No event has occurred and is continuing that constitutes an
Event of Default.

5. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York, without giving effect to any conflict of law
principles (but giving effect to Section 5-1401 of the New York General
Obligation Law and Federal laws relating to national banks). The consent to
forum and judicial reference provisions set forth in Section 14.15 of the Loan
Agreement are hereby incorporated in this Amendment by reference.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

 

4



--------------------------------------------------------------------------------

7. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed and shall constitute the legal, valid,
binding and enforceable obligations of Obligors to Agent and the Lenders.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

8. Ratification. Each Obligor hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the Loan Documents effective as of the date hereof.

9. Estoppel. To induce Lenders to enter into this Amendment and to continue to
make advances to Borrowers under the Loan Agreement, each Obligor hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Obligor as against
Agent or any Lender with respect to the Obligations.

10. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

OBLIGORS:

CALLAWAY GOLF COMPANY,

a Delaware corporation

By:  

/s/ Bradley J. Holiday

Name:  

Bradley J. Holiday

Title:  

Senior Executive Vice President and CFO

CALLAWAY GOLF SALES COMPANY,

a California corporation

By:  

/s/ Bradley J. Holiday

Name:  

Bradley J. Holiday

Title:  

Director

CALLAWAY GOLF BALL OPERATIONS, INC.,

a Delaware corporation

By:  

/s/ Bradley J. Holiday

Name:  

Bradley J. Holiday

Title:  

Director

CALLAWAY GOLF CANADA LTD.,

a Canada corporation

By:  

/s/ Bradley J. Holiday

Name:  

Bradley J. Holiday

Title:  

Director

CALLAWAY GOLF EUROPE LTD.,

a company organized under the laws of England and Wales

By:  

/s/ Bradley J. Holiday

Name:  

Bradley J. Holiday

Title:  

Director

 

6



--------------------------------------------------------------------------------

CALLAWAY GOLF INTERACTIVE, INC.

a Texas corporation

By:  

/s/ Bradley J. Holiday

Name:  

Bradley J. Holiday

Title:  

Director

CALLAWAY GOLF INTERNATIONAL SALES COMPANY,

a California corporation

By:  

/s/ Bradley J. Holiday

Name:  

Bradley J. Holiday

Title:  

Director and President

CALLAWAY GOLF EUROPEAN HOLDING COMPANY LIMITED,

a company limited by shares incorporated under the laws of England and Wales

By:  

/s/ Neil Howie

Name:  

Neil Howie

Title:  

Director

AGENT AND LENDERS BANK OF AMERICA, N.A., as Agent and as a Lender By:  

/s/ Monirah J. Masud

Name:   Monirah J. Masud Title:   SVP

BANK OF AMERICA, N.A.

(acting through its Canada branch), as a Canadian Lender

By:  

/s/ Medina Sales De Andrade

Name:  

Medina Sales De Andrade

Title:  

Vice President

 

7



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

(acting through its London branch), as a U.K. Lender

By:  

/s/ Monirah J. Masud

Name:  

Monirah J. Masud

Title:  

SVP

UBS LOAN FINANCE LLC,

as a U.S. Lender and a U.K. Lender

By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director Banking Products Services, US

By:  

/s/ Irja R. Orsa

Name:  

Irja R. Orsa

Title:  

 

Associate Director Banking Products Services, US

UBS AG CANADA BRANCH,

as a Canadian Lender

By:  

/s/ Mary E. Evans

Name:  

Mary E. Evans

Title:  

Associate Director Banking Products Services, US

By:  

/s/ Irja R. Orsa

Name:  

Irja R. Orsa

Title:  

Associate Director Banking Products Services, US

WELLS FARGO BANK, N.A.,

as a U.S. Lender

By:  

/s/ Thomas Forbath

Name:  

Thomas Forbath

Title:  

Vice President

 

8



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender By:  

/s/ Katherine Kilbourne

Name:  

Katherine Kilbourne

Title:  

EVP

WELLS FARGO BANK, N.A.

(London Branch), as a U.K. Lender

By:  

/s/ Anja Best

Name:  

Anja Best

Title:  

Senior Vice President

SUNTRUST BANK,

as a U.S. Lender and as a Canadian Lender

By:  

/s/ Preston McDonald

Name:  

Preston McDonald

Title:  

Vice President

 

9